                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DEVEN PATEL,

             Plaintiff,

v.                                            Civil Case No. 18-13996
                                              Honorable Linda V. Parker
                                              Mag. Judge Elizabeth A. Stafford
CITIBANK CORP.,

          Defendant.
__________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION
              TO COMPEL ARBITRATION (ECF NO. 9)

      Plaintiff Deven Patel (“Plaintiff”) filed this lawsuit against Defendant

CITIBANK N.A.1 (“Defendant”) for violations of the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq., the Fair Debt Collections Practices Act, 15 U.S.C. § 1692 et

seq., the Michigan Consumer Collection Practices Act, Mich. Comp. Laws §

445.251 et seq., and for intentional infliction of emotional distress. (ECF No. 1-1 at

PageID 7.) Pursuant to 28 U.S.C. §§ 1441(a), 1446(b), and 1331, Defendant

removed this action from the Wayne County Circuit Court for the State of Michigan




1
 Defendant’s proper name is Citibank, N.A. and not Citibank Crop. (ECF No. 1 at
PageID 1.)
                                  Page 1 of 7
to the United States District Court for the Eastern District of Michigan. (ECF No.

1.)

           Presently before the Court is Defendant’s Motion to Dismiss and to Compel

Arbitration, filed on January 22, 2019 (the “Motion”). (ECF No. 9.) The Motion has

been fully briefed2, including a supplement to the Motion filed by Defendant. (ECF

Nos. 9, 13, 14, & 15.) Finding the facts and legal arguments sufficiently presented

in the parties’ briefs, the Court is dispensing with oral argument pursuant to Local

Rule 7.1(f)(2). For the reasons stated below, the Court grants Defendant’s motion

and compels arbitration.

      I.      Factual and Procedural History

      Plaintiff Patel opened a personal credit card account with Defendant Citibank on

or about October 1, 2014. (ECF. No. 9 at PageID 195.) Plaintiff’s updated Card

Agreement (the “Agreement”) contained an arbitration clause (the “Clause”). (ECF

No. 9 at PageID 207.) On November 2, 2016, Plaintiff was given the opportunity to

reject the arbitration clause and he did not. (ECF No. 9-1 at PageID 208-09.) The

Clause stated in relevant part:

           You or we may arbitrate any claim, dispute or controversy between you
           and us arising out of or related to your Account, a previous related
           account or our relationship (called “Claims”). If arbitration is chosen
           by any party, neither you nor we will have the right to litigate that Claim
           in court or have a jury trial on that Claim. . . . [A]ll Claims are subject

2
  The court recognizes that Plaintiff’s response was filed late, without seeking
leave from the Court. Nevertheless, the Court will consider Plaintiff’s response.
                                      Page 2 of 7
         to arbitration, no matter what legal theory they are based on or what
         remedy (damages, or injunctive or declaratory relief) they seek,
         including Claims based on contract, tort (including intentional tort),
         fraud, agency, your or our negligence, statutory or regulatory
         provisions, or any other sources of law . . . .

(ECF No. 9-1 at PageID 209.)

         Following the filing of Chapter 11 Bankruptcy by VPH Pharmacy, Inc.

(“Debtor”), of which Plaintiff is the principal, Defendant settled with a bankruptcy

trustee whereby the trustee had Defendant reimburse items and services purchased

using Plaintiff’s credit card. (ECF No. 1-1 at PageID 10; ECF No. 7 at PageID 55.)

Defendant settled with the trustee for $90,000. (ECF No. 1-1 at PageID 10.) In

seeking recoupment, Defendant placed the $90,000 amount on Plaintiff’s credit card

bill. (Id.) Although Plaintiff has made attempts to dispute this, Defendant has

continued to seek recoupment of the debt and continued reporting the debt to the

three major credit agencies. (Id. at PageID 12.)

         In accordance with the Clause, Defendant seeks the Court to compel

arbitration. Plaintiff argues, however, that Defendant’s conduct falls outside the

scope of the Clause. (ECF No. 14 at PageID 291.)

   II.      Standard of Review

            The Federal Arbitration Act (“FAA”), 9 U.S.C § 2, provides that:

            [a] written provision in any . . . contract evidencing a transaction
            involving commerce to settle by arbitration a controversy thereafter
            arising out of such contract or transaction, or the refusal to perform

                                       Page 3 of 7
          the whole or any part thereof, or an agreement in writing to submit
          to arbitration an existing controversy arising out of such a contract,
          transaction, or refusal, shall be valid, irrevocable, and enforceable.
When considering a motion to compel arbitration, the court must consider whether:

(1) a valid arbitration agreement exists between the parties; (2) the disputes fall

within the scope of the agreement; (3) Congress intended for certain federal statutory

claims to be nonarbitrable; and (4) if some of the claims fall outside the scope of the

arbitration agreement, if those claims will be stayed pending arbitration. Orcutt v.

Kettering Radiologists, Inc., 199 F. Supp. 2d 746, 750 (S.D. Ohio 2002) (citing

Compuserve, Inc. v. Vigny Int’l Finance, Ltd., 760 F. Supp. 1273, 1278 (S.D. Ohio

1990)); see also Stevens-Bratton v. Trugreen, Inc., 675 F. App’x 563, 566-67 (6th

Cir. 2017) (unpublished) (quoting Rowan v. Brookdale Senior Living Cmtys., Inc.,

647 F. App’x 607, 609 (6th Cir. 2016)).

   Additionally, “any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration, whether the problem at hand is the construction of

the contract language itself or an allegation of waiver, delay, or a like defense to

arbitrability.” Orcutt, 199 F. Supp. 2d at 749-50. Finally, the opposing party may

challenge the validity of the arbitration agreement “upon such grounds as exist at

law or in equity for the revocation of any contract.” 9 U.S.C. § 2.




                                     Page 4 of 7
   III.   Applicable Law & Analysis

   First, a valid arbitration agreement exists between the parties. Plaintiff does not

dispute the enforceability of the Agreement, challenge the language in the

Agreement, nor claim a breach of contract. (ECF No.14 at PageID 289.) In

accordance with the Agreement, the Clause took effect once Plaintiff continued to

use his credit card. (ECF No. 9 at PageID 194.) Plaintiff continued to use the credit

card for personal and allegedly business purchases past the Clause’s objection date.

(ECF No. 13-1 at PageID 281.) Therefore, a valid arbitration agreement exists.

       Next, the dispute falls within the scope of the agreement. Plaintiff claims that

the “decision between Defendant and the Bankruptcy Trustee falls outside of the

scope of the credit card agreement [and] does not allow for arbitration under the

same cardholder agreement.” (ECF No. 14 at PageID 289.) However, the Agreement

states differently. It states that:

               [A]ll Claims are subject to arbitration, no matter what legal
       theory they’re based on or what remedy . . . [including] Claims made
       independently with other claims. This also includes Claims made by or
       against anyone connected with us or you or claiming through us or you,
       or by someone making a claim through us or you, such as a co-
       applicant, Authorized User, employee, agent, representative or an
       affiliated/parent/subsidiary company.

(ECF No. 9-1 at PageID 209.)

       Also, Plaintiff argues that Defendant was not permitted to transfer its

settlement amount to Plaintiff via charges on his account. (ECF No.1-1 at PageID

                                      Page 5 of 7
11.) The Agreement, however, authorizes Defendant to place charges on the account

that exceed the limit and to charge Plaintiff for damages and/or expenses resulting

from the improper use of the credit card. (ECF No. 9-1 at PageID 215.)

      Further, “as a matter of federal law, any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration whether the problem at

hand is the construction of the contract language itself or an allegation of waiver,

delay, or a like defense to arbitrability.” Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 25 (1983). Therefore, the Court concludes that the parties’

dispute falls within the scope of the Agreement.

      Third, the Court concludes that none of Plaintiff’s claims were intended to be

nonarbitrable. “Congress did not intend FDCPA claims to be non-arbitrable [and]

courts routinely permit arbitration of such claims.” Mounts v. Midland Funding LLC,

257 F. Supp. 3d 930, 945 (E.D. Tenn. 2017). And Plaintiff has not demonstrated that

any of its other claims were nonarbitrable.

      Finally, the Federal Arbitration Act (FAA) provides that:

      If any suit or proceeding be brought in any of the courts of the United
      States upon any issue referable to arbitration under an agreement in
      writing for such arbitration, the court in which such suit is pending,
      upon being satisfied that the issue involved in such suit or proceeding
      is referable to arbitration under such an agreement, shall on application
      of one of the parties stay the trial of the action until such arbitration has
      been had in accordance with the terms of the agreement, providing the
      applicant for the stay is not in default in proceeding with such
      arbitration.

                                      Page 6 of 7
9 U.S.C.A. § 3 (West)

Because the Court concludes that the arbitration agreement is valid and enforceable,

the Court is staying the case pending the resolution of arbitration.

      Accordingly, the Court grants Defendant’s motion to compel arbitration,

compels the parties to arbitrate all of their claims, and stays further proceedings until

the resolution of such.

   IV.    Conclusion
      Accordingly,

      IT IS ORDERED, that Defendant’s Motion to Compel Arbitration (ECF

No. 9) is GRANTED; and

      IT IS FURTHER ORDERED that this case is STAYED, and the parties

shall submit all of their claims to arbitration.

      IT IS SO ORDERED.

                                                   s/ Linda V. Parker
                                                   LINDA V. PARKER
                                                   U.S. DISTRICT JUDGE


 Dated: August 20, 2019




                                      Page 7 of 7
